OPINION

PER CURIAM.
Appellant was convicted of murder and sentenced to life in prison. On appeal, he argued that the evidence was insufficient to support the $834 in court costs assessed against him in the judgment. The Court of Appeals agreed, relying on its opinion in Johnson v. State, 389 S.W.3d 513 (Tex.App.-Houston [14th Dist.] 2012). Shaw v. *583State, 420 S.W.3d 857 (Tex.App.-Houston [14th Dist.] 2014).
The State has filed a petition for discretionary review of this decision. We recently handed down our opinion in Johnson v. State, 423 S.W.3d 385 (Tex.Crim.App.2014), in which we set forth a road-map for resolving questions regarding court costs. See also Cardenas v. State, 423 S.W.3d 396 (Tex.Crim.App.2014).
The Court of Appeals in the instant case did not have the benefit of our opinion in Johnson. Accordingly, we grant the State’s petition for discretionary review, vacate the judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of our opinion in Johnson. No motion for rehearing will be entertained.